Title: To George Washington from George Clinton, 7 June 1795
From: Clinton, George
To: Washington, George


          
            Sir
            Greenwich [N.Y.] 7th June 1795
          
          I take the Liberty of inclosing to you three Letters which I received yesterday Evening from certain American Sailors, who have been impressed on our Coasts by the British Squadron under Admiral Murray and are detained on Board of the Resolution a Ship of that Squadron now lying within the Hook—I am well informed that besides the Subscribers to these Letters there are four other American Seamen (one of them a native of West Chester County in this State) detained in like manner on Board of the same Ship—I have only to add that the Commerce of this State has already sustained essential Injury by such unwarrantable Conduct, and it is to be feared unless the Protection of Government can be extended to these unfortunate Men & effectual Measures adopted to prevent the like Abuses being committed on our Citizens in future a Competent Number of American Seamen will not be found to navigate our Vessels. I am with great Respect your Most Obedient Servant
          
            Geo: Clinton
          
        